Citation Nr: 0639643	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-20 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to July 1967.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by the Oakland RO.


FINDINGS OF FACT

1.  The veteran is not shown to have a hearing loss 
disability by VA standards in either ear.

2.  Tinnitus was not manifested in service and a 
preponderance of the evidence is against a finding that the 
veteran's current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006). 

2.  Service connection for bilateral tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.155(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A November 2003 letter (prior to the decision on appeal) 
advised the veteran of his and VA's responsibilities in the 
development of the claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Additional notice was provided in an 
August 2004 letter that also informed the veteran that he 
should submit any medical evidence in his possession 
pertinent to his claims.  A June 2004 statement of the case 
(SOC) and a March 2005 supplemental SOC (SSOC) outlined the 
regulation implementing the VCAA, notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claims.  While the 
veteran did not receive any notice regarding disability 
ratings or effective dates of awards (See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of such an 
award is a matter for consideration.  Hence, the veteran is 
not prejudiced by the lack of such notice.  

The veteran's service medical records are associated with his 
claims file as are VA and private treatment records.  VA 
arranged for the veteran to be examined.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of this claim.
II. Factual Background 

On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were (audiometry in service 
reported in ASA values has been converted to ISO values for 
consistency): 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
20
5
LEFT
15
10
10
15
10

No pertinent complaints were noted in associated medical 
history at the time.  On clinical evaluation, no ear 
abnormalities were found.  On July 1967 separation 
examination, whispered and spoken voice hearing was 15/15, 
bilaterally.  His DD Form 214 shows that his military 
occupational specialty was antitank assaultman, and that he 
had demolitions training.

On July 1967 VA examination, the examiner indicated that 
hearing loss was not noted.  

A January 1971 private record indicates that ENT examination 
showed that the veteran's hearing was "okay".  

A May 2002 VA otolaryngology clinic record shows that the 
veteran was referred for evaluation of subjective hearing 
loss.  He reported that he had the perception of "more 
muffled" hearing that progressed over the past couple of 
years.  He also reported having bilateral tinnitus.  The 
veteran reported a history of being in a demolitions unit in 
service for four years.  The assessment was that the veteran 
most likely had a sensorineural hearing loss, which was 
secondary to the aging process and his history of noise 
exposure (which also accounted for his tinnitus).  The plan 
was to obtain an audiogram and tympanograms.  

A June 2002 VA audiogram for treatment purposes (and not 
converted to numerical chart) was interpreted as reflecting 
normal right ear hearing through 4000 hertz.  Left ear 
hearing was normal through 3000 hertz, with a mild 
sensorineural hearing loss (SNHL) above that range.  It was 
also noted that the veteran was provided reading materials on 
tinnitus.  A June 2002 invoice shows that the veteran 
received some sort of hearing assistive devices through the 
VA (he apparently prepaid).

On August 2002 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
20
LEFT
15
15
10
25
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted that the claims file was reviewed.  The 
audiologist noted that a June 2002 audiogram revealed hearing 
within normal limits through 4K hertz with a mild hearing 
loss at 6K and 8K hertz in both ears.  The veteran reported 
being near a bomb explosion and exposure to artillery and 
weapons fire noise (without ear protection) in the military.  
He denied civilian noise exposure.  He reported his tinnitus 
began ten years prior, and had increased in intensity and 
frequency over the last year.  The diagnosis was bilateral 
hearing within normal limits through 4K hertz.  The 
audiologist opined, in essence, that a ratable hearing loss 
was not shown, and that in light of that fact that hearing at 
separation was normal, and that tinnitus was not noted until 
10 years prior, the high frequency hearing loss that was 
shown an the veteran's tinnitus were unrelated to acoustic 
trauma in the military.

On March 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
25
LEFT
20
15
10
25
25
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 92 percent in the left ear.   It 
was noted that the claims file was not available for review.  
The audiologist, who had conducted the previous August 2002 
examination, referred to her earlier report for background 
information.  The veteran reported that he had tinnitus since 
service and that it was very bothersome.  He indicated that 
he had "incorrectly (apparently as to time of onset) 
reported" his tinnitus to the examiner on the prior 
audiological evaluation.  The examiner indicated that the 
claims file was reviewed at the time of the August 2002 
examination and that there was no evidence to support the 
veteran's report of tinnitus or hearing loss.  The examiner 
indicated that audiometry revealed that the veteran's hearing 
was within normal limits for both ears through 4K hertz.  She 
endorsed as valid the opinion she had given on August 2002 
evaluation, and again opined that the veteran's tinnitus was 
not related to military acoustic noise trauma.  

The veteran submitted a chart of private September 2003 
audiometry chart.  The findings were not converted to 
numerical values.  Speech discrimination (type of test not 
given) was reported to be 96 percent, right ear and 88 
percent, left ear.  The impression was longstanding hearing 
loss since 1967.  It was noted that the veteran was an 
explosives expert in the Marines (without ear plugs), and had 
a strong history of noise exposure.  The diagnosis was mild 
sloping moderately severe hearing loss at 2000-8000 hertz, 
bilaterally.  

On September 2004 VA audiological evaluation, it was noted 
that the claims file was reviewed.  The veteran reported that 
he first noted intermittent tinnitus just prior to separation 
from service.  

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
30
LEFT
20
20
10
30
30

Speech audiometry revealed discrimination of 100 percent in 
the right ear and of 96 percent in the left ear.  The 
diagnosis was right ear hearing within normal limits through 
2K hertz and left ear hearing within normal limits through 4K 
hertz with mild to moderate high frequency sensorineural 
hearing loss bilaterally.  The examiner stated that hearing 
was within normal limits for rating purposes.    Comparisons 
of VA tests with a private September 2003 audiogram revealed 
significant differences in high frequency puretone 
thresholds.  The audiologist explained that testing 
environment, calibration of the equipment, presentation of 
the test signal, presentation of the speech stimulus whether 
recoded or a live voice, reasons for referral, as well as 
instruction to the patient on how to respond can all affect 
the outcome of a hearing test.  As an example, the 
audiologist noted that on the March 2004 VA examination the 
veteran needed repeated instructions on listening for softer 
tones and that reliable results were obtained after repeated 
instruction.  On another test, speech discrimination was 
presented at 30dB sensation level, and that considering the 
degree of hearing loss at 2K hertz recorded on that 
examination, 30dB sensation level was an inadequate 
presentation level and could explain the depressed score in 
the left ear.  The standard presentation level was at least 
40dB sensation level with higher presentation levels 
appropriate in an attempt to find the best speech 
discrimination scores.  The examiner opined that with hearing 
within normal limits for rating purposes, the configuration 
of the hearing loss beyond 4K hertz was more consistent with 
aging effects rather than with noise exposure.  The examiner 
further opined that with constant tinnitus not reported until 
the past 10-12 year, with accounts of prior infrequent 
tinnitus being normal in the general population, and with no 
documentation of tinnitus in the military, it was not likely 
that the veteran's tinnitus was related to his service.  The 
report was signed by an audiologist and [endorsed] by the 
Assistant Chief of Audiology/Speech Pathology.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing Loss

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Hearing loss disability for VA compensation purposes is 
defined by regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The record includes reports of several official audiometric 
studies in recent years.  [The September 2003 audiometry was 
not converted to numerical values, and the testing is not 
shown to have been in accordance with regulatory 
specifications (38 C.F.R. § 4,85).  Therefore, it is not 
appropriate for VA rating purposes.  Notably, those findings 
were reviewed on subsequent VA audiological evaluation, and 
the examiner explained why they were in variance with 
official VA audiometry.]  Of these, with only one, the report 
of a March 2004 audiological evaluation shows a hearing 
disability in either ear, as defined.  Specifically the 92 
percent left year speech discrimination score reflecting a 
hearing loss disability in that ear.  However, both prior 
(August 2002) and subsequent (September 2004) audiometry 
showed normal hearing bilaterally by VA standards.  Notably, 
none of the VA puretone testing showed a hearing loss 
disability, as defined.  The examiner on the most recent VA 
examination explained why the March 2004 speech 
discrimination testing was in variance (and essentially why 
the September 2004 testing was a true reflection of the 
veteran's current hearing acuity).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran now has a hearing loss disability by VA standards in 
either ear.   The veteran's belief that he has bilateral 
hearing loss due to events in service is not competent 
evidence, as he is a layperson, untrained in establishing a 
medical diagnosis or determining medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, there is no valid claim of service connection 
for hearing loss disability, and the analysis need not 
proceed any further.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

Tinnitus

The record shows that the veteran has bilateral tinnitus.  It 
is also not in dispute that the veteran, by virtue of his 
duties in service, was likely exposed to some noise trauma in 
service.  However, tinnitus was not noted in service, or at 
any time soon thereafter.  Specifically, the veteran's 
service medical records are silent for complaints, findings, 
or diagnosis of tinnitus.  On service separation examination 
clinical evaluation of the ears was normal.  Consequently, 
service connection for tinnitus on the basis that such 
disability became manifest in service, and persisted, is not 
warranted.  

To establish service connection for tinnitus in such 
circumstance, the veteran must show that his current tinnitus 
is related to an event, injury, or disease in service.  The 
veteran's tinnitus was first clinically documented in June 
2002, some 35 years postservice.  Such a lengthy time 
interval between service and the earliest postservice 
manifestation of a disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (in a case involving whether a 
disability was aggravated by service).  The veteran 
subsequently recalled first that he has had tinnitus for 10 
years, then that he has had it since service (and that it 
became more prominent in recent years).  The Board finds the 
earlier, more contemporaneous, accounts more probative.  

Furthermore, the record contains opinions regarding the 
etiology of the veteran's tinnitus.  The probative value of 
medical opinion evidence is based on the medical expert's 
review of pertinent historical data, personal examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  The Board must determine how much weight 
is to be attached to each opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Here, the Board finds persuasive the conclusions reached by 
VA examiners on August 2002, March 2004, and September 2004 
VA evaluations.  The opining September 2004 audiologist  
reviewed the claims file, evaluated the veteran, and opined, 
in essence, that the veteran's tinnitus was unrelated to 
service noise exposure.  The opinion is persuasive, as the 
audiologist reviewed the entire record and explained the 
basis for the opinion.  The August 2002 evaluation (also 
based on a thorough review of the record), and reiterated in 
March 2004, is in agreement.

The only competent evidence suggesting otherwise is a May 
2002 ENT consultation report that relates the veteran's 
tinnitus, in part at least, to his history of noise exposure 
in service.  This opinion is less persuasive because it is 
based on the veteran's reported history, was given without 
the benefit of a review of the veteran's claims file, and was 
offered prior to diagnostic testing (for hearing loss).  
Furthermore, it does not discuss in any detail the supporting 
rationale.

The veteran's own belief that his tinnitus is related to 
service is not competent evidence, as he is a layperson 
untrained in determining medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  A preponderance of 
the evidence is against this claim; hence, it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


